Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the RCE filed October 4, 2022.  Claims 9 and 19 are cancelled.  Claims 1-8, 10-18 and 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,778,605. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claims  1-8, 10-18 and 20 of the instant application and thus anticipate the claims of the instant application.   The patent does not explicitly recite mapping configuration and instead recites increasing allocation
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource allocation  of the instant application with the mapping configuration of the patent.  A person of ordinary skill in the art would have been motivated to do this to efficiently utilize resources in a system.   Claims  1-8, 10-18 and 20 of the instant application are therefore not patentably distinct from claims 1-18 of the U.S. Patent 10,778,605 and as such are unpatentable over obvious type double patenting.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Branson et al. United States Patent Application Publication No.  2013/0254777 in view of Dillon United States Patent Application Publication No.  2013/0322255.

As per claim 1, Branson teaches the method comprising:
executing a plurality of applications at a computing platform, each application allocated a respective amount of system resources of the computing platform [segments of the application are a job (single application) or multiple applications (pp 0005; 0018, 0061)];
receiving, at the computing platform, a request to monitor execution of a single application of the plurality of applications executing at the computing platform [collector collects application specific metrics (pp 0034, 0062)];
collecting, by the computing platform, system performance data for the plurality of applications executing at the computing platform based on consumed system resources [plug-ins determine and collect application specific metrics (pp 0034, 0067)];
determining, by the computing platform, an application specific performance metric associated with the single application [comparing metrics and desired values (pp 0034, 0067)];
determining, by the computing platform, whether the application specific performance metric associated with the single application exceeds the respective amount of system resources allocated to the single application [NodeA is overutilized (pp 0063)]; and
when the application specific performance metric associated with the single application exceeds the respective amount of system resources allocated to the single application, increasing, by the computing platform, the respective amount of system resources allocated to the single application [allocate job for better performance (pp 0035, 0063, 0065)].
Branson does not explicitly teach determining, by the computing platform, a priority level for the single application based on a latency sensitivity of the single application and the request to monitor execution of the single application, the latency sensitivity representing a sensitivity of the single application to latency resulting from changes in system resources of the computing platform utilized by the respective applications.
However, in analogous art, Dillon teaches determining, by the computing platform, a priority level for the single application based on a latency sensitivity of the single application and the request to monitor execution of the single application, the latency sensitivity representing a sensitivity of the single application to latency resulting from changes in system resources of the computing platform utilized by the respective applications [dynamically monitor load and prioritize traffic based on latency sensitivity (pp 0092, 0205)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the application allocation of Branson with the priority of Dillon.  A person of ordinary skill in the art would have been motivated to do this to efficiently run a system with multiple applications.    

As per claim 2, Branson in view of Dillon teaches the method of claim 1, further comprising, determining, by the computing platform, one or more system specific performance metrics based on the collected system performance data, the one or more system specific performance metrics indicating utilization of system resources of the computing platform during execution of the plurality of applications at the computing platform [memory utilization (pp 0065)].  

As per claim 3, Branson in view of Dillon teaches the method of claim 2, further comprising: determining, by the computing platform, that one or more of the system resources of the computing platform are underutilized based on the one or more system specific performance metrics; and reconfiguring, by the computing platform, a mapping configuration of the plurality of applications executing at the computing platform [Branson: dynamically change allocation based on resource utilization (pp 0064-0065)].  

As per claim 4, Branson in view of Dillon teaches the method of claim 3, wherein determining that the one or more of the system resources of the computing platform are underutilized comprises determining that a processing resource of the computing platform is underutilized based on one of the one or more system specific performance metrics indicating that utilization of the processing resource is low [Branson: combining PUs into a single node (pp 035, 0066)].  

As per claim 5, Branson in view of Dillon teaches the method of claim 2, wherein the one or more system specific performance metrics comprise at least one of cache performance, processor utilization, memory bandwidth utilization, power usage, or system temperature [Branson: memory utilization (pp 0065)].  

As per claim 7, Branson in view of Dillon teaches the method of claim 1, further comprising determining, by the computing platform, an operational health of the single application of the plurality of applications based on a comparison of the application specific performance metric associated with the single application and a system specific performance metric, the system specific performance metric indicating utilization of system resources of the computing platform [Branson: job optimizer gathers application as well as hardware metrics (p 0036)].  

As per claim 8, Branson in view of Dillon teaches the method of claim 1, wherein the application specific performance metric comprises at least one of application throughput, application latency, or application performance [Branson: application metrics determine rate of metrics (pp 0063)].
  
As per claim 10, Branson in view of Dillon teaches the method of claim 9, wherein assigning the priority level to the single application comprises assigning a high priority level to the single application, the high priority level indicating that the single application is highly sensitive to changes in the system resources of the computing platform utilized by the single application [Dillon: increasing priority of application pp 0092, 0205].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the application allocation of Branson with the priority of Dillon.  A person of ordinary skill in the art would have been motivated to do this to efficiently run a system with multiple applications.    

Claims 11-15, 17-18 and 20 are rejected under the same rationale as claims 1-5, 7-8 and 10 as they do not further limit or define over the claims.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Branson et al. United States Patent Application Publication No.  2013/0254777 in view of Dillon United States Patent Application Publication No.  2013/0322255 further in view of Divirgilio et al. United States Patent No.  8,484,648.

As per claim 6, Branson in view of Dillon teaches the method of claim 1, further comprising: detecting, by the computing platform, that an event detrimentally affects the application specific performance metric associated with the single application, the event corresponding to a change in system resources of the computing platform; and reconfiguring, by the computing platform, mapping of the single application [Branson: dynamically change allocation based on resource utilization (pp 0064-0065)].  
Branson does not explicitly teach a respective thread-to-processor core mapping of the single application.  However, in analogous art, Divirgilio teaches a respective thread-to-processor core mapping of the single application [Branson: schedule process threads (column 4, lines 7-25) binds application tasks to cores (column 6, lines 32-52)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware of Branson with the thread-to-core processor of Diviglio.  A person of ordinary skill in the art would have been motivated to do this to simultaneously use one processor in parallel and run a more efficient hardware system.  

Claim 16 is rejected under the same rationale as claims 6 as it does not further limit or define over the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UZMA ALAM/             Primary Examiner, Art Unit 2457